If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                   revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                             COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     November 19, 2019
                 Plaintiff-Appellee,

v                                                                    No. 342633
                                                                     Wayne Circuit Court
STACY WAYNE ROSE, JR.,                                               LC No. 17-007584-01-FC

                 Defendant-Appellant.


Before: M. J. KELLY, P.J., and FORT HOOD and SWARTZLE, JJ.

PER CURIAM.

       Following a jury trial, defendant, Stacy Rose, Jr., was acquitted of a charge of first-
degree premeditated murder, MCL 750.316(1), but convicted of the lesser included offense of
involuntary manslaughter, MCL 750.321. The trial court sentenced Rose to 10 to 15 years in
prison. For the reasons stated in this opinion, we affirm Rose’s conviction, but remand for
resentencing.

                                         I. BASIC FACTS

        On July 30, 2017, Rose killed Robert Briscoe, Sr. by stabbing him with a knife. Earlier
in the day, two of Briscoe’s sons, Garrett and Tyler, had agreed to purchase Adderall pills from
Rose, who left the pills in his vehicle with the expectation that the brothers would leave money.
The brothers took nine pills, but only paid for two. When Rose discovered the theft, he
contacted them, and they offered to meet at a middle school to settle the dispute. Rose instead
went with a group of his friends to the brothers’ home where he confronted their mother with a
demand that she pay for the stolen pills. She refused. Multiple witnesses testified that Rose
warned the brothers’ mother that her son was “a dead man.”1 Later, Rose returned to the Briscoe
residence as Garrett and Tyler were returning. Rose was, once again, accompanied by a large
group of his friends and associates that he had recruited to go to the residence with him because


1
    It is unclear which of the Briscoe brothers Rose was referring to when he made this statement.



                                                 -1-
he did not want to get jumped by the Briscoe brothers. A fight broke out, and after Briscoe came
out of his home to try to stop it, Rose fatally stabbed him.

        The defense theory was that the killing was an accident or that it was justified because
Rose was acting in self-defense. Rose testified that he had been assaulted in an unrelated
incident the day before his confrontation with the Briscoes. He claimed that the prior assault—
which resulted in him being thrown to the ground and kicked in the face—influenced his state of
mind during the July 30 incident. Rose also testified that during the July 30 fight with Briscoe
brothers he saw Tyler approaching him with a knife. He stated that he punched Tyler in the face,
but then someone punched Rose, momentarily dazing him. When his head cleared, he saw the
knife on the ground with Tyler rushing toward it. Rose testified that he pushed Tyler, picked up
the knife with his left hand, and then punched Garrett with his right hand. Someone then
punched Rose in the temple. Rose did not know who it was, but he made a backhanded swing to
get clear of the combatants. When he stopped his swing, he realized that he had stabbed Briscoe.
He was scared so he ran to his car, threw the knife over the hood, and left.

      The jury acquitted Rose of first-degree murder, but convicted him of involuntary
manslaughter.

                            II. RIGHT TO PRESENT A DEFENSE

                                 A. STANDARD OF REVIEW

       Rose argues that he was denied his right to present a defense when the trial court
excluded evidence “of the character and reputation of the victim in this self-defense case . . . .”
Rose did not argue below that exclusion of the challenged evidence violated his right to present a
defense, so the issue is not preserved. See People v Geno, 261 Mich. App. 624, 630; 683 NW2d
687 (2004). “[U]npreserved constitutional claims are reviewed for plain error affecting
substantial rights.” People v Gaines, 306 Mich. App. 289, 297; 856 NW2d 222 (2014).

                                         B. ANALYSIS

        Rose asserts that the trial court denied him his constitutional right to present a defense
when it excluded evidence showing that Tyler (1) sent a text message to Rose’s sister threatening
to kill her family and burn down her grandmother’s home, (2) displayed a knife and stated he
loved it in a Facebook video, (3) had been charged as a juvenile for bringing a knife to school,
and (4) was known to carry knives.

       Rose contends that the evidence was relevant to show that he was fearful of the Briscoes,
in general, and Tyler, in particular. Evidence is relevant if it has “any tendency to make the
existence of any fact that is of consequence to the determination of the action more probable or
less probable than it would be without the evidence.” MRE 401. Generally, all relevant
evidence is admissible. MRE 402. There are two flaws with Rose’s relevancy argument. First,
Tyler was not the victim of Rose’s act. Second, Rose’s self-defense claim was not based on a
perceived threat of harm from Tyler, but rather on his testimony describing a present attack by a
group of other combatants. According to Rose’s testimony, Tyler posed the initial threat by
approaching Rose with the knife drawn, but Tyler lost control of the knife, Rose seized it, and
Rose then pushed Tyler away. When Rose then swung at the crowd, he was not acting in self-
                                                -2-
defense against Tyler, but against other members of the mob then surrounding him. Evidence of
Tyler’s prior threat and association with knives was not probative of whether Rose had a
reasonable belief of imminent harm from the other individuals. That is, Rose’s claim of self-
defense depended on the veracity of his account of an ongoing attack by other combatants.
Rose’s knowledge of Tyler’s prior threat and history with knives did not make his description of
an ongoing attack more or less probable. Accordingly, the trial court acted within its discretion
by excluding the evidence of Tyler’s prior conduct because it was not relevant. And because the
evidence was not relevant, the trial court’s exclusion of the evidence did not violate Rose’s
constitutional right to present a defense.

       Moreover, even if the evidence was relevant, the trial court properly excluded it under
MRE 404, which addresses the admissibility of character evidence. MRE 404 provides in
relevant part:

               (a) Character evidence generally. Evidence of a person’s character or a
       trait of character is not admissible for the purpose of providing action in
       conformity therewith on a particular occasion, except:

                                             * * *

               (2) Character of alleged victim of homicide. When self-defense is an issue
       in a charge of homicide, evidence of a trait of character for aggression of the
       alleged victim of the crime offered by an accused, or evidence offered by the
       prosecution to rebut the same, or evidence of a character trait of peacefulness of
       the alleged victim offered by the prosecution in a charge of homicide to rebut
       evidence that the alleged victim was the first aggressor . . . .

Although Rose asserts that the evidence of Tyler’s character and reputation is admissible under
MRE 404(a)(2), the homicide victim in this case was Briscoe, not Tyler. Further, there were no
allegations that Briscoe had a character for aggression or that he was the first aggressor.
Accordingly, the evidence of Tyler’s character for aggression is not admissible under MRE
404(a)(2).

                            III. PROSECUTORIAL MISCONDUCT

                    A. PRESERVATION AND STANDARD OF REVIEW

        Rose argues that the prosecutor’s decision to impeach him with jail-call recordings after
representing to his lawyer that she would not use the recording was an instance of prosecutorial
misconduct. This issue is preserved because he raised it before the trial court and requested a
mistrial to correct the alleged error. See People v Solloway, 316 Mich. App. 174, 201; 891 NW2d
255 (2016) (stating that a defendant preserves an allegation of prosecutorial misconduct by
contemporaneously objecting to the alleged misconduct). “Generally, a claim of prosecutorial
misconduct is a constitutional issue that is reviewed de novo, but a trial court’s factual findings
are reviewed for clear error.” People v Brown, 279 Mich. App. 116, 134; 755 NW2d 664 (2008).

       Rose also argues that the prosecutor improperly referred to his lawyer’s arguments as
“red herrings” during closing argument and used an improper procedure to impeach a number of

                                                -3-
witnesses. Although Rose objected to the cross-examination method, he did so on other grounds.
Accordingly, we review these alleged instances of prosecutorial misconduct for plain error
affecting Rose’s substantial rights. See Solloway, 316 Mich. App. at 202. “To obtain relief
generally requires a showing of prejudice—specifically, that the error affected the outcome of
the lower court proceedings.” Id.

                                          B. ANALYSIS

                                          1. JAIL CALLS

        Rose first argues that the prosecutor deprived him of a fair trial by impeaching him with a
recording of a telephone call he made from jail. At trial his lawyer stated that two or three days
before the start of the trial, the prosecutor handed him a disk labeled “jail calls,” but she told him
she did not intend to play the calls. Consequently, Rose’s lawyer did not listen to any of the
recorded calls. During her cross-examination of Rose, however, the prosecutor impeached him
with one of the jail calls. Rose’s lawyer argued that the defense was unfairly prejudiced by the
prosecutor’s unexpected impeachment. In response, the prosecutor recounted that when Rose’s
lawyer asked if she was going to use the calls, she told him that she had not made a decision.
Then, after she presented her case-in-chief, Rose’s lawyer asked if she was “at that point going to
put in the jail calls” and she told him “no, at this point I’m not.”

        The court reasoned that based on the prosecutor’s statements “it would be reasonable for
anyone to conclude” that the prosecutor did not intend to play the jail calls in her case-in-chief,
and the court found that the prosecutor did not act improperly because her only representation
was that she was not going to play the calls in her case-in-chief. Despite finding that the
prosecutor did not act improperly, the court indicated that it would adjourn the trial to allow
Rose’s lawyer to listen to the calls and decide how to proceed. Rose’s lawyer asked the court to
only adjourn the proceedings until “after lunch” so that it could review the call Rose was
currently being impeached with by the prosecutor. The court, however, adjourned the trial until
the following Monday so that Rose’s lawyer could review each of the jail call individually and
with Rose.

        On appeal, Rose asserts that the jail calls should have been excluded or a mistrial should
have been granted. In support, he directs this Court to cases addressing the prosecution’s failure
to disclose evidence. See United States v Myers, 550 F2d 1036, 1043 (CA 5, 1977) (stating that
when exercising its trial court discretion to exclude undisclosed evidence the court should
consider factors such as the prejudice arising from the failure to disclose, the reason for the
nondisclosure, whether the harm was mitigated by subsequent events, and the weight of the
properly admitted evidence); Commonwealth v Caracino, 605 NE2d 859, 863 (Mass App, 1993
(stating that when evaluating prejudice from “unexpected testimony,” the court should determine
if the disclosure was “sufficiently timely that it allowed the defendant to make effective use of
the evidence in preparing and presenting his case.”). But in this case it is undisputed that the jail
calls were disclosed to the defense before trial. Moreover, the record reflects that the trial court’s
decision to adjourn the trial until the following Monday alleviated any prejudice caused by
Rose’s lawyer’s reliance on the prosecutor’s representation that she was not going to use the jail
calls. Furthermore, although Rose asserts that the prosecutor reneged on her assurance that the
calls would not be used, the trial court found that the representation was only that the calls would

                                                 -4-
not be used in the prosecutor’s case-in-chief. That finding is not clearly erroneous because it is
supported by the prosecutor’s representations on the record. See Brown, 279 Mich. App. at 134.
And, ultimately, “to prevail on a claim of prosecutorial misconduct, a defendant must show that
he was denied a fair and impartial trial.” Solloway, 316 Mich. App. at 201. “A defendant is
entitled to a fair trial, not a perfect one.” Id. The court’s decision to adjourn the proceedings
until Monday—a four-day adjournment—protected Rose’s right to a fair trial by allowing both
him and his lawyer to review the jail calls. Accordingly, Rose has not established prosecutorial
misconduct warranting reversal based on the prosecutor’s use of the jail-call recordings to
impeach his trial testimony.

                                  2. CLOSING ARGUMENT

     Rose next asserts that the prosecutor acted improperly when making the following
comments during her closing argument:

               Now, don’t get distracted in this case by what they call red herring. A red
       herring is something that’s used to distract you, to draw your attention from what
       really matters and what matters in this case is the evidence.

               Red herrings are a tactic. They’re a tactic used to distract you. Don’t be
       distracted.

There is nothing inherently inflammatory about the term “red herring.” Further, it is well-
established that “[a] prosecutor is afforded great latitude regarding his or her arguments and
conduct at trial.” People v Fyda, 288 Mich. App. 446, 461; 793 NW2d 712 (2010). But it is only
improper when the prosecutor’s argument suggests that the defendant’s lawyer “is intentionally
attempting to mislead the jury.” Id. “This prohibition is based on the negative effect such an
argument has on the presumption of innocence.” Id. In this case, the prosecutor’s use of the
term “red herring” did not directly relate to the defense theory, nor did it attempt to divert the
jury’s attention from the evidence. Thus, the argument is not improper. In addition, the jury was
instructed to decide the case based upon the evidence and was instructed that the lawyer’s
comments are not evidence. “Jurors are presumed to follow the court’s instructions, and
instructions are presumed to cure most errors.” People v Mullins, 322 Mich. App. 151, 173; 911
NW2d 201 (2017). Thus, any minimal prejudice arising from the prosecutor’s general reference
to “red herrings” was cured by the jury instructions.

                           3. IMPROPER CROSS-EXAMINATION

        Finally, Rose argues that while cross-examining the officer-in-charge (who was not
called during the prosecutor’s case-in-chief), the prosecutor improperly impeached a number of
witnesses using recordings of their police interview. Rose does not identify the witnesses that he
believes were improperly impeached. However, at trial, Rose’s lawyer objected when the
prosecutor played a portion of one witness’s statement to the police during the cross-examination
of the officer-in-charge. In response, the prosecutor argued that she was following up with the
witness’s testimony that her statement was misinterpreted. The trial court remarked that playing
the recording “completes the impeachment,” and overruled the objection, allowing the
prosecutor to question the officer about the witness’s statement. The prosecutor proceeded to

                                               -5-
play recordings of two additional witnesses’ police interviews to impeach statements those
witnesses made during the prosecutor’s case-in-chief.

        On appeal, Rose argues that the examination was improper because cross-examination
should be limited to matters raised on direct-examination and to impeach the testifying witness’s
credibility. However, MRE 611(c) provides:

               A witness may be cross-examined on any matter relevant to any issue in
       the case, including credibility. The judge may limit cross-examination with
       respect to matters not testified to on direct examination.

Accordingly, contrary to Rose’s argument, the prosecution was free to cross-examine the officer-
in-charge on “any matter relevant to any issue in the case, including credibility.” Thus, the
prosecutor did not improperly seek to cross-examine the officer. Further, although the trial court
had discretion to limit the cross-examination, it was not required to do so and was, in fact, not
asked to do so by Rose’s lawyer.

        Rose also asserts that it is improper for a prosecutor to present evidence in the defense
case that should have been presented in his or her case-in-chief. In support, he provides a
cursory citation to three cases: People v McGillen, 392 Mich. 251, 266; 220 NW2d 677 (1974)
(stating that it is not proper for the prosecution to divide the evidence “on which the people
propose to rest their case” between their case-in-chief and their rebuttal); People v Losey, 413
Mich. 346; 320 NW2d 49 (1982) (“[T]he prosecutor may not divide the evidence on which the
people propose to rest their case, saving some for rebuttal.”); and People v Kraai, 92 Mich. App.
398, 410; 285 NW2d 309 (1979) (stating that evidence that “tended only to prove the
commission of the crime itself” and that “was not responsive to any issue raised by the defense”
is not properly admitted during rebuttal). Here, unlike the cited cases, the prosecutor did not
“save” evidence necessary for her case on for rebuttal. Instead, she impeached a number of
witnesses by using a recording of an interview between the witnesses and the detective who had
conducted the interview.

         Furthermore, assuming arguendo, that the prosecutor’s cross-examination was improper,
we discern no plain error affecting Rose’s substantial rights. Based on our review of the record,
it does not appear that the prosecutor introduced any new evidence during the cross-examination,
and Rose does not identify any instance in which the prosecutor elicited any factual assertion not
raised in the case-in-chief. The cross-examination only highlighted inconsistencies between the
witnesses’ trial testimony and their prior statements. Because no new information was
introduced, Rose cannot show that the error affected the outcome of the lower court proceedings,
i.e., he cannot show that his substantial rights were affected. See Solloway, 316 Mich. App. at
202.2



2
  Rose also briefly argues that the trial court erred by denying him the right to ask leading
questions of the officer-in-chief under MRE 611(d)(3). However, he does not explain how the
court’s refusal to allow him to use leading questions denied him his right to a fair trial, so we


                                               -6-
              IV. ADMISSIBILITY OF ROSE’S STATEMENT TO THE POLICE

                                  A. STANDARD OF REVIEW

        Rose argues that the trial court erred by denying his request to play his entire police
statement after the prosecutor impeached him with a clip from his interview with the police. The
trial court’s decision to admit or exclude evidence is reviewed for an abuse of discretion. People
v Jackson, 498 Mich. 246, 257; 869 NW2d 253 (2015).

                                           B. ANALYSIS

        A statement is not hearsay if “[t]he declarant testifies at the trial or hearing and is subject
to cross-examination concerning the statement, and the statement is . . . consistent with the
declarant’s testimony and is offered to rebut an express or implied charge against the declarant of
recent fabrication or improper influence or motive . . . .” MRE 801(d)(1)(B). Rose argues that
the prosecutor suggested that he fabricated his explanation of the stabbing after hearing the
testimony of the prosecution witnesses. However, Rose admitted that he first told the police that
he did not remember what happened, only to subsequently admit that he lied about his lack of
memory because he wanted to “get out of this.” Rose thus had a motive to fabricate when he
gave his statement, so his prior statements were not admissible under MRE 801(d)(1)(B).

        The balance of Rose’s statement to the police was also not admissible under the “rule of
completeness.” “When a writing or recorded statement or part thereof is introduced by a party,
an adverse party may require the introduction at that time of any other part or any other writing
or recorded statement which ought in fairness to be considered contemporaneously with it.”
MRE 106. In People v Bowen, 170 Mich. 129, 134-135; 135 N.W. 824 (1912), our Supreme Court
stated that “[w]here the prosecution puts in evidence a confession which is part of a conversation
the accused is entitled to prove as part of his defense the entire conversation.” However, “[i]n a
definition of the limits of this right, there may be noted three general corollaries of the principle
on which the rights rest, namely: (a) No utterance irrelevant to the issue is receivable. (b) No
more of the remainder of the utterance than concerns the same subject, and is explanatory of the
first part, is receivable. (c) The remainder thus received merely aids in the construction of the
utterances as a whole, and is not in itself testimony.” Id. at 134-135 (quotation marks and
citation omitted).

        The prosecutor’s use of Rose’s statement focused on his initial false statement to the
police that he did not remember what happened during the fight. Rose does not explain how the
subsequent part of his statement, in which he admitted stabbing Briscoe in the heat and confusion
of a brawl, was necessary to explain his straightforward admission that he had lied to avoid
responsibility for his action. Accordingly, the trial court did not abuse its discretion by
excluding the statement.



conclude that the issue is abandoned on appeal. See People v Matuszak, 263 Mich. App. 42, 59;
687 NW2d 342 (2004).


                                                 -7-
                             V. RIGHT TO IMPEACH WITNESS

        Next, Rose asserts that the trial court improperly infringed on his right to impeach Tyler
by precluding his lawyer from cross-examining Tyler regarding his youthful trainee status under
the Holmes Youthful Trainee Act (HYTA), MCL 762.11 et seq., arising from his possession of a
knife and Adderall pills at school.

        “The interest or bias of a witness has never been regarded as irrelevant.” People v
Layher, 464 Mich. 756, 764; 631 NW2d 281 (2001) (quotation marks and citation omitted). “For
the purpose of attacking the credibility of a witness, evidence that the witness has been convicted
of a crime shall not be admitted unless . . . (1) the crime contained an element of dishonesty or
false statement, or (2) the crime contained an element of theft . . . .” MRE 609. And “[a]n
assignment of an individual to the status of youthful trainee . . . is not a conviction for a
crime . . . .” MCL 762.14(2). Thus, a witness’s status as a youthful trainee cannot be used for
impeachment under MRE 609. See People v Crutchfield, 62 Mich. App. 149, 153; 233 NW2d
507 (1975). Moreover, the legislature has directed that an individual’s assignment as a youthful
trainee is “closed to public inspection” and is only open to “the courts of this state, the
department of corrections, the family independence agency, law enforcement personnel, and . . .
prosecuting attorney for use only in the performance of their duties.” MCL 762.14(4). If the
legislature wanted an individual’s assignment as a youthful trainee to be open to defense lawyers
for use in the performance of their duties, it would have so specified. See People v Breidenbach,
489 Mich. 1, 10; 798 NW2d 738 (2011) (“[W]hen interpreting statutes, a court may read nothing
into an unambiguous statute that is not within the manifest intent of the Legislature as derived
from the words of the statute itself.”) (quotation marks and citation omitted). The trial court did
not abuse its discretion by prohibiting impeachment based on Tyler’s status as a youthful trainee.

                                  VI. CUMULATIVE ERROR

         Rose argues that even if no individual error is sufficient to require reversal, the
cumulative effect of the many errors justifies reversal of his conviction. Because no errors have
been established, however, reversal is not warranted on the basis of cumulative error. See
People v Dobek, 274 Mich. App. 58, 106; 732 NW2d 546 (2007) (“Absent the establishment of
errors, there can be no cumulative effect of errors meriting reversal.”).

                                        VII. SENTENCE

                                 A. STANDARD OF REVIEW

       Rose argues that the trial court erroneously scored prior record variable (PRV) 5 and
offense variables (OVs) 9, 14, and 19. We review for clear error a trial court’s factual findings
supporting its decision to assess points for PRV 5 and for OVs 9, 14, and 19. See People v
Schrauben, 314 Mich. App. 181, 196; 886 NW2d 173 (2016). The trial court’s interpretation and
application of the statutory guidelines is reviewed de novo. People v Morson, 471 Mich. 248,
255; 685 NW2d 203 (2004).




                                                -8-
                                         B. ANALYSIS

       Rose contends that the court erred by scoring PRV 5 at two points. A sentencing court
must score PRV 5 at two points if “[t]he offender has 1 prior misdemeanor conviction or prior
misdemeanor juvenile adjudication.” MCL 777.55(1)(e). A “prior misdemeanor juvenile
adjudication” is defined as “a juvenile adjudication for conduct that if committed by an adult
would be a misdemeanor under a law of this state, another state, a political subdivision of
another state, or the Unites States if the order of disposition was entered before the sentencing
offense was committed.” MCL 777.55(3)(b).

        Rose’s presentence investigation report (PSIR) indicates that in February 2012, he
pleaded to assault and battery and was placed on probation. Additional documentation from the
juvenile court explained that the plea was “under advisement,” and that Rose had to comply with
the terms of his probation. Approximately one year later, Rose’s probation was completed, and
the juvenile court dismissed the petition “with prejudice.” The trial court scored PRV 5 based on
this “adjudication,” finding that Rose had admitted guilt and the dismissal was not on the merits.
The court also reasoned that it could score the offense because it was comparable to a juvenile
adjudication set aside under MCL 712A.18e, an expunged conviction, or an assignment as a
youthful trainee under HYTA, all of which may be considered when a court is scoring PRV 5.
See MCL 777.50(4) (defining “conviction” to include assignment to youthful trainee status under
HYTA, and defining “juvenile adjudication” to include “an adjudication set aside” under MCL
712A.18e or an adjudication that is expunged).

        Yet, the trial court failed to recognize that, unlike an adjudication set aside under MCL
712A.18e or an expunged adjudication, the circumstances in this case do not support a finding
that an adjudication was ever entered against Rose. He pleaded to assault and battery, and, rather
than accepting his plea, the trial court took the plea under advisement. Then, after completing
probation, the petition was set aside with prejudice. Because Rose’s plea was under advisement
and was never accepted, there is no juvenile adjudication to score under PRV 5. Because Rose
has “no . . . prior misdemeanor juvenile adjudications,” the trial court was required to score zero
points for PRV 5.

        Next, Rose argues that the trial court erred by scoring OV 9 at 10 points. A sentencing
court must score OV 9 at 10 points if two to nine victims “were placed in danger of physical
injury or death . . . .” MCL 777.39(1)(c). The court must “[c]ount each person who was placed
in danger of physical injury or loss of life . . . as a victim.” MCL 777.39(2)(a). This was not a
situation where the trial court counted individuals watching a brawl from a distance as potential
victims. Instead, a large group of people engaged in a melee. Rose testified to punching and
pushing the Briscoe brothers. He also testified to getting hit multiple times by combatants
involved in the fight. He stated that after picking up the knife, he swung his arm to clear space.
Given the general chaos of the fight and the proximity of the combatants, although only one
person was killed, multiple individuals were placed in danger of physical injury or loss of life.
The trial court did not err by scoring OV 9 at 10 points.

       Rose also asserts that the trial court erred by scoring OV 14 at 10 points. The court must
assess 10 points for OV 14 if “[t]he offender was a leader in a multiple offender situation.”
MCL 777.44(1)(a). When scoring OV 14, “[t]he entire criminal transaction should be considered

                                                -9-
. . . .” MCL 777.44(2)(a). Rose argues that this variable should not be scored because there is no
evidence that the individuals he led to the Briscoes’ home were “offenders.” For purposes of OV
14, a leader is an individual who “acted first, or gave directions or was otherwise a primary
causal or coordinating agent.” People v Dickinson, 321 Mich. App. 1, 22; 909 NW2d 24 (2017)
(quotation marks and citation omitted). A defendant may be involved in a multiple-offender
situation even if the other individuals in his or her group are not charged in connection with the
crime for which the defendant was convicted. People v Jones, 299 Mich. App. 284, 287-288; 829
NW2d 350 (2013), vacated in part on other grounds 494 Mich. 880 (2013). In this case, Rose
recruited several supporters to accompany him to the Briscoes’ home and at least one of the
supporters contributed to the fight by punching the Briscoes. Consequently, the evidence
supports the court’s finding that Rose was the leader in a multiple-offender situation.

         Finally, Rose challenges the court’s decision to score OV 19 at 10 points. OV 19 must be
scored at 10 points if “[t]he offender otherwise interfered with or attempted to interfere with the
administration of justice . . . .” MCL 777.49(c). “Interference with the administration of justice”
is a “broad phrase,” encompassing acts such as “providing a false name to the police, threatening
or intimidating a victim or witness, telling a victim or witness not to disclose the defendant’s
conduct, fleeing from police contrary to an order to freeze, [and] attempting to deceive the police
during an investigation . . . .” People v Hershey, 303 Mich. App. 330, 344; 844 NW2d 127
(2013). Rose directed a witness to tell people that he had not seen Rose if anyone asked about
him. It can be inferred that the purpose of the instruction was to conceal Rose’s involvement in
the charged crime, which qualifies as interference with the administration of justice. Therefore,
the trial court did not err by assessing 10 points for OV 19.

        A defendant is entitled to be sentenced based upon accurate information. People v
Francisco, 474 Mich. 82, 85; 711 NW2d 44 (2006). When an improperly assessed sentencing
variable results in an improperly calculated guidelines range, the defendant is entitled to be
resentenced. Id. at 92. Here, although the trial court did not clearly err by scoring OVs 9, 14,
and 19, the court did not properly score PRV5. Properly scoring PRV 5 at zero points results in
a reduction of the guidelines range from 36 to 71 months, to 29 to 57 months. Accordingly,
Rose is entitled to resentencing. And, although Rose argues that this matter should be remanded
for resentencing before a different judge we disagree because we do not believe the current judge
would have substantial difficulty putting the erroneous scoring of PRV 5 out of his mind on
resentencing. See People v Hill, 221 Mich. App. 391, 398; 561 NW2d 862, 865 (1997).3

       We affirm Rose’s conviction, but remand for resentencing. We do not retain jurisdiction.

                                                            /s/ Michael J. Kelly
                                                            /s/ Karen M. Fort Hood
                                                            /s/ Brock A. Swartzle




3
  Because resentencing is required, we decline to review the reasonableness of the court’s
decision to impose a sentence outside the guidelines range.


                                               -10-